Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8 and 13 of U.S. Patent No. 10,872,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7, 8 and 13 of U.S. Patent No. 10,872,395 disclose all limitations of claims 15-21 of the instant application as follows:


This application
Patent No. 10,872,395
15. (New) An image processing device that outputs a composite image by performing an image composition process on an image for each of a plurality of cameras, the image processing device comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to perform operations, the operations including:
performing the image composition process to generate the composite image based on a preset processing condition;













outputting an image composition display screen to a display;



detecting a first touch operation that a user performs on the image composition display screen displayed on the display and determining a first adjustment item according to the first touch operation, the first touch operation being performed with a number of fingers and at a position touched in the composite image;






determining processing conditions related to a region to be adjusted; and
updating the composite image based on the processing conditions.














16. (New) The image processing device of Claim 15, wherein the operations further include:

detecting a second touch operation that the user performs on a preview display screen displayed on the display and determining a second adjustment item, the second touch operation being performed with two fingers and in relation to two camera image regions; and

in a case where the second touch operation is performed, performing an image adjustment between the two camera image regions according to the second adjustment item.

17. (New) The image processing device of Claim 15, wherein the operations further include:

in a case where the first touch operation is performed, setting a first camera image region on which the first touch operation is performed as an adjustment target and determining the first adjustment item according to the first touch operation.


18. (New) The image processing device of Claim 17, wherein the operations further include:

performing a pan adjustment in a first case where the first touch operation is a swipe operation in a horizontal direction with one finger, performing a tilt adjustment in a second case where the first touch operation is the swipe operation in a vertical direction with one finger, performing a rolling adjustment in a third case where the first touch operation is a rotation operation with two fingers, and performing a zoom adjustment in a fourth case where the first touch operation is a pinch operation with two fingers.



19. (New) The image processing device of Claim 15, wherein the operations further include:

in a case where a second touch operation is performed with at least three fingers, setting all of a plurality of camera image regions on which the second touch operation is performed as adjustment targets and determining a second adjustment item according to the second touch operation.

20. (New) The image processing device of Claim 19, wherein the operations further include:

performing a pan adjustment in a first case where the second touch operation is a swipe operation in a horizontal direction with at least three fingers, performing a tilt adjustment in a second case where the second touch operation is the swipe operation in a vertical direction with at least three fingers, performing a rolling adjustment in a third case where the second touch operation is a rotation operation with at least three fingers, and performing a zoom adjustment in a fourth case where the second touch operation is a pinch operation with at least three fingers.


21. (New) A calibration method of securing consistency between camera image regions in a composite image generated by performing an image composition process on an image for each of a plurality of cameras, the calibration method comprising:

generating the composite image based on a preset processing condition;













outputting an image composition display screen to a display;



detecting a touch operation that a user performs on the image composition display screen displayed on the display and determining an adjustment item according to the touch operation, the touch operation being performed with a number of fingers and at a position touched in the composite image;






determining processing conditions related to a region to be adjusted; and updating the composite image based on the processing conditions.
1. An image processing device that outputs a composite image by performing an image composition process on an image for each of a plurality of cameras, the image processing device comprising: 

a processor; and
a memory including instructions that, when executed by the processor, cause the processor to perform operations, the operations including:
generating a plurality of composition source images from the image for each of the plurality of cameras based on a preset processing condition;

performing the image composition process on the plurality of composition source images to generate a composite image for preview, the composite image including a plurality of camera image regions, each of the plurality of camera image regions corresponding to one of the plurality of composition source images and one of the plurality of cameras;

generating a preview display screen on which the composite image is displayed and outputting the preview display screen to a display;

detecting a first touch operation that a user performs on the preview display screen displayed on the display and determining a first adjustment item according to the first touch operation, the first touch operation being performed with one or two fingers and in relation to a first camera image region of the plurality of camera image regions, the first camera image region corresponding to a first composition source image of the plurality of composition source images and a first camera of the plurality of cameras;

first adjusting at least one of the first composition source image or the first camera according to the first adjustment item and updating the composite image; 

detecting a second touch operation that the user performs on the preview display screen displayed on the display and determining a second adjustment item, the second touch operation being performed with at least three fingers; and second adjusting at least one of all composition source images of the plurality of composition source images or all cameras of the plurality of cameras according to the second adjustment item and updating the composite image.

2. The image processing device of claim 1, wherein the operations further include: 


detecting a third touch operation that the user performs on the preview display screen displayed on the display and determining a third adjustment item, the third touch operation being performed with two fingers and in relation to two camera image regions; and

in a case where the third touch operation is performed, performing an image adjustment between the two camera image regions according to the third adjustment item.

3. The image processing device of claim 1, wherein the operations further include: 


in a case where the first touch operation is performed, setting the first camera image region on which the first touch operation is performed as an adjustment target and determining the first adjustment item according to the first touch operation.

4. The image processing device of claim 3, wherein the first adjusting includes: 


performing a pan adjustment in a case where the first touch operation is a swipe operation in a horizontal direction with one finger, performing a tilt adjustment in a case where the first touch operation is a swipe operation in a vertical direction with one finger, performing a rolling adjustment in a case where the first touch operation is a rotation operation with two fingers, and performing a zoom adjustment in a case where the first touch operation is a pinch operation with two fingers.




7. The image processing device of claim 1, wherein the operations further include: 


in a case where the second touch operation is performed with at least three fingers, setting all of the plurality of camera image regions on which the second touch operation is performed as adjustment targets and determining the second adjustment item according to the second touch operation.

8. The image processing device of claim 1, wherein the second adjusting includes: 


performing a pan adjustment in a case where the second touch operation is a swipe operation in a horizontal direction with at least three fingers, performing a tilt adjustment in a case where the second touch operation is a swipe operation in a vertical direction with at least three fingers, performing a rolling adjustment in a case where the second touch operation is a rotation operation with at least three fingers, performing a zoom adjustment in a case where the second touch operation is a pinch operation with at least three fingers.



13. A calibration method of securing consistency between camera image regions in a composite image generated by performing an image composition process on an image for each of a plurality of cameras, the calibration method comprising:

generating a plurality of composition source images from the image for each of the plurality of cameras based on a preset processing condition and performing the image composition process on the plurality of composition source images to generate a composite image for preview, the composite image including a plurality of camera image regions, each of the plurality of camera image regions corresponding to one of the plurality of composition source images and one of the plurality of cameras;

generating a preview display screen on which the composite image is displayed and outputting the preview display screen to a display;

detecting a first touch operation which a user performs on the preview display screen displayed on the display and determining a first adjustment item according to the first touch operation, the first touch operation being performed with one or two fingers and in relation to a first camera image region of the plurality of camera image regions, the first camera image region corresponding to a first composition source image of the plurality of composition source images and a first camera of the plurality of cameras;

adjusting at least one of the first composition source image or the first camera according to the first adjustment item and updating the composite image;

detecting a second touch operation that the user performs on the preview display screen displayed on the display and determining a second adjustment item, the second touch operation being performed with at least three fingers; and adjusting at least one of all composition source images of the plurality of composition source images or all cameras of the plurality of cameras according to the second adjustment item and updating the composite image.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0356735) and further in view of Hiraga et al. (US 2014/0215365).

Regarding claim 15 (and similarly claim 21) Shimizu discloses an image processing device [Fig. 2 (ref. 1) that outputs a composite image by performing an image composition process on an image for each of a plurality of cameras [Fig. 2 (ref. 3)], the device comprising:
a processor; and
a memory including instructions that, when executed by the processor, cause the processor to perform operations, the operations including:
[Fig. 2 (refs. 15 , 20) and paragraph 61 (“The computer program 18 includes a computer program that is read from the storage unit 20 and executed by the control unit 15 to generate a synthetic image”)]
performing the image composition process to generate the composite image based on a preset processing condition;
[Figs. 2, 5A-5E, 7 and paragraphs 44 (“The image acquiring unit 9 acquires camera images from the respective cameras”), 45 (“The generating unit 10 generates a synthetic image…by performing image processing that patches together images represented in the respective regions of the respective camera images”), 71 (“…the worker can calibrate the synthetic image…in such a manner that each of the markers M11 to M14 forms a certain cross shape at their corresponding border between the images in the synthetic image”),  96 (“…FIG. 7…generates…and displays the synthetic image on the display unit…the control unit 15 may superimpose the fixed frames overlapping with the respective markers at their predetermined respective fixed positions in the synthetic image”).  Note the alignment of the images according to the markers is a preset processing condition]
outputting an image composition display screen to a display;
[Figs. 1, 2, 7 and paragraphs 28 (“…the image processing apparatus includes a display unit 4 for displaying a generated synthetic image”), 45 (“The generating unit 10 generates a synthetic image…and outputs the synthetic image to the display control unit 11. The display control unit 11 then displays the synthetic image”), 96 (“…The control unit 15 then generates a synthetic image…and displays the synthetic image on the display unit 4”)]
detecting a first touch operation that a user performs on the image composition 
display screen displayed on the display and determining a first adjustment item according to the first touch operation, (the first touch operation being performed with a number of fingers and at a position touched in the composite image);
determining processing conditions related to a region to be adjusted;
updating the composite image based on the processing conditions
[Figs. 1, 2, 5A, 7 and paragraphs 25 (“…displays the synthetic image on a display operation unit 8 that…has a touch-panel function”), 30 (“if the image of the region 4a capturing the front side of the vehicle is misaligned with the other images…the worker calibrates the synthetic image by operating the selection receiving unit 5 and the change receiving unit 6”), 31 (“…when the worker touches a Front button on the selection receiving unit 5, a control unit 15…is caused to select the camera provided on the front side of the vehicle”), 32 (“Every time the worker touches the left arrow button in the change receiving unit 6, the control unit 15 moves the region to be synthesized into the synthetic image to the right by a certain distance within the camera image captured by the camera disposed on the front side of the vehicle…the synthetic image is generated and displayed on the display unit 4”).  Note that when a touch is received (e.g., the Front button and left arrow button are pressed), an image (i.e.,  a first adjustment item) is selected, a processing condition (namely, to move the region to be synthesized in a predetermined manner) is determined and the synthesized image is updated.  That the touch is performed in the recited manner is taught by Hiraga; see the analysis below]

	While Shimizu discloses touch operations, it does not expressly disclose the following, which is taught by Hiraga:
(that) the first touch operation being performed with a number of fingers and at a position touched in the composite image;
[Fig. 10 and paragraph 179 (“…while two fingers are in contact with the touch screen area where the image is displayed…a user can simply slide the two fingers to parallelly shift the image, expand the distance between the two fingers (the so-called pinch-out gesture) to zoom-in the image, draw the fingers closer together (the so-called pinch-in gesture) to zoom-out the image, and change the angle (rotation angle) of the line connecting the two fingers…to rotate the image”), 217 (“…transition operation to selection mode, i.e. a one-finger long tap, if the coordinate of the touch point is included in the display area of any thumbnail…the thumbnail including this coordinate is displayed in the selected style”), 218 (“…when a user starts to perform a pinch gesture under the selection mode…displaying process is performed on target thumbnails that are included in a rectangle whose diagonal connects the two designated coordinates”).  Note that Shimizu discloses that each displayed image is from a different camera, i.e., each displayed image is a camera image region]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Shimizu with the teaching of Hiraga as set forth above.  The reasons for doing so at least would have been to provide more intuitive actions to perform desired processes, as Hiraga indicated in paragraph 4.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2015/0356735) and Hiraga et al. (US 2014/0215365) as applied to claims 15 and 21 above, and further in view of Kristiansen et al. (US 2011/0085016) and Green et al. (US 2012/0282974).

Regarding claims 16-20, the combined invention of Shimizu and Hiraga discloses all limitations of base claim 15.  The additional limitations of claims 16-20 concern with the selection of one or more camera image regions based on different gestures involving different number of fingers in different gestures/movements to perform different adjustments such as performing adjustment between two camera images (clam 16);  performing adjustment on one camera image (clam 17); performing a pan, a tilt, a rolling or a rolling adjustment (claims 18 and 20); and performing adjustment on camera images touches by a gesture of at least three fingers (claim 19).

Per the analysis of claim 15 above, Hiraga discloses selecting one or a plurality of images using different gestures.  [Fig. 10 and paragraph 179 (“…while two fingers are in contact with the touch screen area where the image is displayed…a user can simply slide the two fingers to parallelly shift the image, expand the distance between the two fingers (the so-called pinch-out gesture) to zoom-in the image, draw the fingers closer together (the so-called pinch-in gesture) to zoom-out the image, and change the angle (rotation angle) of the line connecting the two fingers…to rotate the image”), 217 (“…transition operation to selection mode, i.e. a one-finger long tap, if the coordinate of the touch point is included in the display area of any thumbnail…the thumbnail including this coordinate is displayed in the selected style”), 218 (“…when a user starts to perform a pinch gesture under the selection mode…displaying process is performed on target thumbnails that are included in a rectangle whose diagonal connects the two designated coordinates”).]  Note that Shimizu discloses that each displayed image is from a different camera, i.e., each displayed image is a camera image region.

In addition, Kristiansen discloses performing camera adjustment such as pan, tilt and zoom (corresponding to camera image region adjustment) by using different gestures.  [Figs. 8a-8d and paragraph 51 (“…The user may control a cameras pan/tilt by performing a drag and drop finger gesture on the video stream, as shown in FIG. 8a…Further, the user can zoom by performing certain predefined gestures on the displayed video stream, e.g. by performing pinching movements of two or more fingers…as illustrated in FIG. 8b.  Alternatively…the zoom may be operated by sliding the finger in a horizontal or vertical direction as shown in FIG. 8c-d”)]

Moreover, Green also discloses associating camera adjustments with gestures.  [Figs. 9-11 and paragraphs 44 (“…the use of touch inputs, or gestures, on a multipoint touch screen. The user…will be able to use different gesture inputs to activate different functions of the security system, such as setting an alarm, zooming, panning, or rotating a surveillance camera”), 64, 66, 68]

While all gestures and adjustments and the correspondence between them disclosed in Hiraga, Kristiansen and Green are not exactly the same as those set forth in claims 16-20, the differences are merely a design choice and one of ordinary sill in the art would have expected that using either the disclosed gesture-camera adjustment associations or those taught by the cited references would work equally well to achieve the expected results of adjusting the camera(s) corresponding to the selected camera image region(s).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Edelmann et al. (“The DabR - A multitouch system for intuitive 3D scene navigation,” 3DTV Conference: The True Vision - Capture, Transmission and Display of 3D Video; Date of Conference: 04-06 May 2009)
Li et al. (“Analyzing Algorithm of Multi-camera Multi-touch System for Educational Application,” Second International Conference on Education Technology and Training; Date of Conference: 13-14 December 2009)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 8, 2022